                                             Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 1 of 22



                                  1   Thiago Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                  2   Jasmine Behroozan, SBN 325761
                                  3   jasmine@wilshirelawfirm.com
                                      Binyamin Manoucheri, SBN 336468
                                  4   binyamin@wilshirelawfirm.com
                                  5   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor Los Angeles, California 90010
                                  6   Telephone: (213) 381-9988
                                  7   Facsimile: (213) 381-9989

                                  8   Attorneys for Plaintiff and Proposed Class
                                  9
                                                           UNITED STATES DISTRICT COURT
                                 10
                                 11               FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                 12   ALEX HERNANDEZ, individually              CASE NO.:
                                      and on behalf of all others similarly
                                 13   situated,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                       CLASS ACTION COMPLAINT
                                 14                       Plaintiff,                1. VIOLATIONS OF THE
                                 15         v.                                         AMERICANS WITH
                                                                                       DISABILITIES ACT OF 1990, 42
                                 16   AMERICAN AIRLINES, INC., a                       U.S.C. §12181
                                 17   Delaware corporation; and DOES 1 to           2. VIOLATIONS OF THE UNRUH
                                      10, inclusive,                                   CIVIL RIGHTS ACT
                                 18                                                    DEMAND FOR JURY TRIAL
                                 19                       Defendants.
                                 20
                                 21         Plaintiff Alex Hernandez (“Plaintiff”), individually and on behalf of all
                                 22   others similarly situated, brings this action based upon personal knowledge as to
                                 23   himself and his own acts, and as to all other matters upon information and belief,
                                 24   based upon, inter alia, the investigations of his attorneys.
                                 25                             NATURE OF THE ACTION
                                 26         1.     Plaintiff is a visually-impaired and legally blind individual who
                                 27   requires screen-reading software to read website content using his computer.
                                 28   Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with
                                                                                1
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 2 of 22



                                  1   visual impairments who meet the legal definition of blindness in that they have a
                                  2   visual acuity with correction of less than or equal to 20 x 200. Some blind people
                                  3   who meet this definition have limited vision. Others have no vision.
                                  4         2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  5   (hereafter “Class Members”), brings this Class Action to secure redress against
                                  6   American Airlines, Inc. (hereafter “Defendant”), and DOES 1-10, for its failure to
                                  7   design, construct, maintain, and operate its website to be fully and equally
                                  8   accessible to and independently usable by Plaintiff and other blind or visually-
                                  9   impaired people. Defendant’s denial of full and equal access to its website, and
                                 10   therefore denial of its products and services offered thereby and in conjunction with
                                 11   its physical locations, is a violation of Plaintiff’s rights under the Americans with
                                 12   Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 13         3.     Because Defendant’s website, https://www.aa.com/ (the “Website” or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   “Defendant’s website”), is not fully or equally accessible to blind and visually-
                                 15   impaired consumers in violation of the ADA, Plaintiff seeks a permanent injunction
                                 16   to cause a change in Defendant’s corporate policies, practices, and procedures so
                                 17   that Defendant’s website will become and remain accessible to blind and visually-
                                 18   impaired consumers.
                                 19                                     THE PARTIES
                                 20         4.     Plaintiff, at all times relevant and as alleged herein, is a resident of the
                                 21   County of Sonoma. Plaintiff is a legally blind, visually-impaired, handicapped
                                 22   person, and a member of a protected class of individuals under the ADA, pursuant
                                 23   to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set forth
                                 24   at 28 CFR §§ 36.101 et seq.
                                 25         5.     Defendant is a Delaware corporation, with its headquarters in Fort
                                 26   Worth, Texas. Defendant’s servers for the website are in the United States.
                                 27   Defendant conducts a large amount of its business in California, and the United
                                 28   States as a whole. Defendant’s terminal locations and company store constitute
                                                                                 2
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 3 of 22



                                  1   places of public accommodation. Defendant’s terminal & kiosk locations as well
                                  2   as the company store provide to the public important services. Defendant’s website
                                  3   provides consumers with access to flights with a route system offering an average
                                  4   of nearly 6,700 flights daily to 350 destinations in 50 countries. Consumers can
                                  5   further shop from the American Airlines Brand store, access information regarding
                                  6   booking flights, online check-in option, vacation packages, travel planning, flight
                                  7   status, American Advantage loyalty program, travel information, airport
                                  8   information, memberships, career opportunities, investor relations, newsroom,
                                  9   business programs, gift cards, American Airlines credit card, trip insurance, cargo
                                 10   information, receipts and refunds, agency references, the American Airlines mobile
                                 11   app, social media accounts, and additional online services.
                                 12         6.    Plaintiff is unaware of the true names, identities, and capacities of each
                                 13   Defendant sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 15   ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 16   Defendant sued herein as a DOE is legally responsible in some manner for the
                                 17   events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 18   proximately caused injuries and damages to Plaintiff as set forth below.
                                 19         7.    Defendant’s terminal locations, kiosks, and company store are public
                                 20   accommodations within the definition of Title III of the ADA, 42 U.S.C. §
                                 21   12181(7).
                                 22         8.    The Website, https://www.aa.com/, is a service, privilege, or
                                 23   advantage of Defendant’s services, products, and locations.
                                 24                           JURISDICTION AND VENUE
                                 25         9.    This Court has subject matter jurisdiction over the state law claims
                                 26   alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 27   §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                 28   million, exclusive of interest and costs; and (b) some of the class members are
                                                                               3
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 4 of 22



                                  1   citizens of a state (California) that is different from the state of citizenship of
                                  2   Defendant (Texas).
                                  3         10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                  4   has been and continues to commit the acts or omissions alleged herein in the
                                  5   Northern District of California, that caused injury, and violated rights prescribed by
                                  6   the ADA and UCRA, to Plaintiff and to other blind and other visually-impaired
                                  7   consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s
                                  8   claims occurred in the Northern District of California. Specifically, on several
                                  9   separate occasions, Plaintiff has been denied the full use and enjoyment of the
                                 10   facilities, goods, and services of Defendant’s website in Sonoma County. The
                                 11   access barriers Plaintiff has encountered on Defendant’s website have caused a
                                 12   denial of Plaintiff’s full and equal access multiple times in the past and now deter
                                 13   Plaintiff on a regular basis from accessing Defendant’s website. Similarly, the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   access barriers Plaintiff has encountered on Defendant’s website have impeded
                                 15   Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s
                                 16   physical locations.
                                 17         11.    This Court also has subject-matter jurisdiction over this action
                                 18   pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
                                 19   under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 20         12.    This Court has personal jurisdiction over Defendant because it
                                 21   conducts and continues to conduct a substantial and significant amount of business
                                 22   in the State of California, County of Sonoma, and because Defendant’s offending
                                 23   website is available across California.
                                 24         13.    Venue is proper in the Northern District of California pursuant to 28
                                 25   U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 26   continues to conduct a substantial and significant amount of business in this District,
                                 27   Defendant is subject to personal jurisdiction in this District, and a substantial
                                 28   portion of the conduct complained of herein occurred in this District.
                                                                                 4
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 5 of 22



                                  1     THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  2         14.    The Internet has become a significant source of information, a portal,
                                  3   and a tool for conducting business, doing everyday activities such as shopping,
                                  4   learning, banking, researching, as well as many other activities for sighted, blind,
                                  5   and visually-impaired persons alike.
                                  6         15.    In today's tech-savvy world, blind and visually-impaired people have
                                  7   the ability to access websites using keyboards in conjunction with screen access
                                  8   software that vocalizes the visual information found on a computer screen. This
                                  9   technology is known as screen-reading software.        Screen-reading software is
                                 10   currently the only method a blind or visually-impaired person may use to
                                 11   independently access the internet. Unless websites are designed to be read by
                                 12   screen-reading software, blind and visually-impaired persons are unable to fully
                                 13   access websites, and the information, products, and services contained thereon.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         16.    Blind and visually-impaired users of Windows operating system-
                                 15   enabled computers and devices have several screen-reading software programs
                                 16   available to them. Some of these programs are available for purchase and other
                                 17   programs are available without the user having to purchase the program separately.
                                 18   Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 19   popular, separately purchased and downloaded screen-reading software program
                                 20   available for a Windows computer.
                                 21         17.    For screen-reading software to function, the information on a website
                                 22   must be capable of being rendered into text. If the website content is not capable
                                 23   of being rendered into text, the blind or visually-impaired user is unable to access
                                 24   the same content available to sighted users.
                                 25         18.    The international website standards organization, the World Wide
                                 26   Web Consortium, known throughout the world as W3C, has published Success
                                 27   Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 28   hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                                                               5
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                              Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 6 of 22



                                  1   accessible to blind and visually-impaired people. These guidelines are adopted,
                                  2   implemented, and followed by most large business entities who want to ensure their
                                  3   websites are accessible to users of screen-reading software programs. Though
                                  4   WCAG 2.1 has not been formally adopted as the standard for making websites
                                  5   accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  6   maintain, and provide a website that is accessible under the ADA to the public.
                                  7           19.   Within this context, the Ninth Circuit has recognized the viability of
                                  8   ADA claims against commercial website owners/operators with regard to the
                                  9   accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 10   55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 11   numerous courts that have already recognized such application.
                                 12           20.   Each of Defendant’s violations of the Americans with Disabilities Act
                                 13   is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 15   Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 16           21.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 17   equal access to their accommodations, facilities, and services.        A substantial
                                 18   motivating reason for Defendant to deny Plaintiff access was the perception of
                                 19   Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 20   substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 21   to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 22   in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 23   § 51.
                                 24           22.   Inaccessible or otherwise non-compliant websites pose significant
                                 25   access barriers to blind and visually-impaired persons.           Common barriers
                                 26   encountered by blind and visually impaired persons include, but are not limited to,
                                 27   the following:
                                 28                 a. A text equivalent for every non-text element is not provided;
                                                                                6
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 7 of 22



                                  1        b. Title frames with text are not provided for identification and
                                  2           navigation;
                                  3        c. Equivalent text is not provided when using scripts;
                                  4        d. Forms with the same information and functionality as for sighted
                                  5           persons are not provided;
                                  6        e. Information about the meaning and structure of content is not
                                  7           conveyed by more than the visual presentation of content;
                                  8        f. Text cannot be resized without assistive technology up to 200
                                  9           percent without loss of content or functionality;
                                 10        g. If the content enforces a time limit, the user is not able to extend,
                                 11           adjust or disable it;
                                 12        h. Web pages do not have titles that describe the topic or purpose;
                                 13        i. The purpose of each link cannot be determined from the link text
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           alone or from the link text and its programmatically determined link
                                 15           context;
                                 16        j. One or more keyboard operable user interface lacks a mode of
                                 17           operation where the keyboard focus indicator is discernible;
                                 18        k. The default human language of each web page cannot be
                                 19           programmatically determined;
                                 20        l. When a component receives focus, it may initiate a change in
                                 21           context;
                                 22        m. Changing the setting of a user interface component may
                                 23           automatically cause a change of context where the user has not been
                                 24           advised before using the component;
                                 25        n. Labels or instructions are not provided when content requires user
                                 26           input;
                                 27        o. In content which is implemented by using markup languages,
                                 28           elements do not have complete start and end tags, elements are not
                                                                       7
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 8 of 22



                                  1                    nested according to their specifications, elements may contain
                                  2                    duplicate attributes and/or any IDs are not unique;
                                  3                p. Inaccessible Portable Document Format (PDFs); and
                                  4                q. The name and role of all User Interface elements cannot be
                                  5                    programmatically determined; items that can be set by the user
                                  6                    cannot be programmatically set; and/or notification of changes to
                                  7                    these items is not available to user agents, including assistive
                                  8                    technology.
                                  9                              FACTUAL BACKGROUND
                                 10         23.    Defendant offers the https://www.aa.com/ website to the public. The
                                 11   website offers features which should allow all consumers to access the goods and
                                 12   services which Defendant offers in connection with its physical locations. The
                                 13   goods and services offered by Defendant include, but are not limited to, the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   following, which allow consumers to plan a travel by booking flights along with
                                 15   cars, hotels, activities, vacations, and cruises from one of the largest airlines in the
                                 16   world; access information regarding places open for travel, flight statuses, check-
                                 17   in options, travel deals and offers, flight schedules and notifications, the American
                                 18   Advantage loyalty program, travel information, memberships, airport lounges,
                                 19   plane information, baggage and cargo information, career opportunities, investor
                                 20   relations, gift cards, the American Airline credit card, trip insurance, receipts and
                                 21   refunds, agency references, the American Airlines mobile app, social media
                                 22   accounts, and additional online services. Lastly, consumers can also access the
                                 23   company store of American Airlines branded merchandise including: apparel, bags,
                                 24   keys and luggage tags, drinkware, model airplanes, posters, technology, office
                                 25   supplies, eco-friendly and wellness products, safety tools, and custom orders which
                                 26   are available online for purchase.
                                 27         24.    Based on information and belief, it is Defendant’s policy and practice
                                 28   to deny Plaintiff and Class Members, along with other blind or visually-impaired
                                                                                 8
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 9 of 22



                                  1   users, access to Defendant’s website, and to therefore specifically deny the goods
                                  2   and services that are offered and integrated with Defendant’s locations. Due to
                                  3   Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                  4   and other visually-impaired persons have been and are still being denied equal and
                                  5   full access to Defendant’s information, purchasing flight tickets among other goods,
                                  6   and the numerous services and benefits offered to the public through Defendant’s
                                  7   Website.
                                  8   DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
                                  9      CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                 10         25.    Plaintiff is a visually-impaired and legally blind person, who cannot
                                 11   use a computer without the assistance of screen-reading software. However,
                                 12   Plaintiff is a proficient user of the JAWS or NV ACCESS screen-reader(s) as well
                                 13   as Mac’s VoiceOver and uses it to access the internet. Plaintiff has visited
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   https://www.aa.com/ on several separate occasions using the JAWS and/or
                                 15   VoiceOver screen-readers.
                                 16         26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 17   encountered multiple access barriers which denied Plaintiff full and equal access to
                                 18   the facilities, goods, and services offered to the public and made available to the
                                 19   public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 20   Class Members encountered on Defendant’s website, Plaintiff and Class Members
                                 21   have been deterred, on a regular basis, from accessing Defendant’s website.
                                 22   Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 23   deterred Plaintiff and Class Members from visiting Defendant’s terminal locations.
                                 24         27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 25   Members encountered multiple accessibility barriers for blind or visually-impaired
                                 26   people that include, but are not limited to, the following:
                                 27                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 28                   is invisible code embedded beneath a graphic or image on a website
                                                                                9
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 10 of 22



                                  1            that is read to a user by a screen-reader. For graphics or images to
                                  2            be fully accessible for screen-reader users, it requires that alt-text
                                  3            be coded with each graphic or image so that screen-reading
                                  4            software can speak the alt-text to describe the graphic or image
                                  5            where a sighted user would just see the graphic or image. Alt-text
                                  6            does not change the visual presentation, but instead a text box
                                  7            shows when the cursor hovers over the graphic or image. The lack
                                  8            of alt-text on graphics and images prevents screen-readers from
                                  9            accurately vocalizing a description of the image or graphic. As a
                                 10            result, Plaintiff and Class Members who are blind and visually-
                                 11            impaired customers are unable to determine what tickets and
                                 12            services are available for purchase, access information regarding
                                 13            travel   planning,   check-in   options,    flight   statuses,   travel
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            information, vacation packages, memberships, the American
                                 15            Advantage loyalty program, the American Airlines mobile app, the
                                 16            American Airlines credit card, career opportunities, newsroom,
                                 17            plane information, airport lounges, investor relations, business
                                 18            programs, agency references, baggage and cargo information, gift
                                 19            cards, travel insurance, , Defendant’s social media pages, and the
                                 20            company store, or complete any purchases;
                                 21         b. Empty Links that contain No Text causing the function or purpose
                                 22            of the link to not be presented to the user. This can introduce
                                 23            confusion for keyboard and screen-reader users;
                                 24         c. Redundant Links where adjacent links go to the same URL address
                                 25            which results in additional navigation and repetition for keyboard
                                 26            and screen-reader users; and
                                 27         d. Linked Images missing alt-text, which causes problems if an image
                                 28            within a link does not contain any descriptive text and that image
                                                                        10
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 11 of 22



                                  1                   does not have alt-text. A screen reader then has no content to
                                  2                   present the user as to the function of the link, including information
                                  3                   or links for and contained in PDFs.
                                  4         28.    Recently in 2021, Plaintiff attempted to do business with Defendant
                                  5   on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                  6   website. Plaintiff has visited prior iterations of the website, https://www.aa.com/,
                                  7   and also encountered barriers to access on Defendant’s website.
                                  8         29.    Despite past and recent attempts to do business with Defendant on its
                                  9   website, the numerous access barriers contained on the website and encountered by
                                 10   Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                 11   Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                 12   continue to be deterred on a regular basis from accessing Defendant’s website.
                                 13   Likewise, based on the numerous access barriers Plaintiff and Class Members have
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   been deterred and impeded from the full and equal enjoyment of goods and services
                                 15   offered at Defendant’s terminal locations.
                                 16         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                 17         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                 18   visually-impaired customers such as Plaintiff, who need screen-readers, cannot
                                 19   fully and equally use or enjoy the facilities and services Defendant offers to the
                                 20   public on its website. The access barriers Plaintiff has encountered have caused a
                                 21   denial of Plaintiff’s full and equal access in the past and now deter Plaintiff on a
                                 22   regular basis from accessing the website.
                                 23         31.    These access barriers on Defendant’s website have deterred Plaintiff
                                 24   from visiting Defendant’s terminals, kiosks, and company store, and enjoying them
                                 25   equal to sighted individuals because: Plaintiff was unable to access flight
                                 26   information on Defendant’s website, preventing Plaintiff from visiting the terminal
                                 27   locations to view and purchase products and/or services. Plaintiff and Class
                                 28   Members intend to visit the Defendant’s airport and store locations in the near future
                                                                                11
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 12 of 22



                                  1   if Plaintiff and Class Members could access Defendant’s website.
                                  2         32.    If the website were equally accessible to all, Plaintiff and Class
                                  3   Members could independently navigate the website and complete a desired
                                  4   transaction, as sighted individuals do.
                                  5         33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                  6   knowledge of the access barriers that make these services inaccessible and
                                  7   independently unusable by blind and visually-impaired people.
                                  8         34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                  9   and Class Members who are visually-impaired consumers with equal access to the
                                 10   website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                 11   intentional discrimination, including, but not limited to, the following policies or
                                 12   practices: constructing and maintaining a website that is inaccessible to visually-
                                 13   impaired individuals, including Plaintiff and Class Members; failing to construct
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                 15   visually-impaired individuals, including Plaintiff and Class Members; and failing
                                 16   to take actions to correct these access barriers in the face of substantial harm and
                                 17   discrimination to blind and visually-impaired consumers, such as Plaintiff and Class
                                 18   Members, as a member of a protected class.
                                 19         35.    The Defendant uses standards, criteria or methods of administration
                                 20   that have the effect of discriminating or perpetuating the discrimination against
                                 21   others, as alleged herein.
                                 22         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 23   seeks in this action. In relevant part, the ADA requires:
                                 24          In the case of violations of … this title, injunctive relief shall include
                                             an order to alter facilities to make such facilities readily accessible to
                                 25          and usable by individuals with disabilities …. Where appropriate,
                                 26          injunctive relief shall also include requiring the … modification of a
                                             policy …. 42 U.S.C. § 12188(a)(2).
                                 27
                                            37.    Because Defendant’s website has never been equally accessible, and
                                 28
                                                                                 12
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 13 of 22



                                  1   because Defendant lacks a corporate policy that is reasonably calculated to cause
                                  2   the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                  3   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant to
                                  4   retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                  5   with WCAG 2.1 guidelines for Defendant’s website.           The website must be
                                  6   accessible for individuals with disabilities who use desktop computers, laptops,
                                  7   tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                  8   injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                  9   Defendant’s employees and agents who develop the website on accessibility
                                 10   compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                 11   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                 12   blind or vision-impaired persons to ensure that the Defendant’s website complies
                                 13   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   disclosed on the Defendant’s website, with contact information for users to report
                                 15   accessibility-related problems and require that any third-party vendors who
                                 16   participate on the Defendant’s website to be fully accessible to the disabled by
                                 17   conforming with WCAG 2.1.
                                 18         38.   If Defendant’s website were accessible, Plaintiff and Class Members
                                 19   could independently access information about terminal locations, American
                                 20   Airlines kiosks at the airport, services offered, and goods available for online
                                 21   purchase.
                                 22         39.   Although Defendant may currently have centralized policies regarding
                                 23   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 24   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 25   and independently usable by, blind and other visually-impaired consumers.
                                 26         40.   Defendant has, upon information and belief, invested substantial sums
                                 27   in developing and maintaining Defendant’s website, and Defendant has generated
                                 28   significant revenue from Defendant’s website. These amounts are far greater than
                                                                              13
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 14 of 22



                                  1   the associated cost of making Defendant’s website equally accessible to visually
                                  2   impaired customers.
                                  3         41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                  4   be unable to independently use Defendant’s website, violating their rights.
                                  5                          CLASS ACTION ALLEGATIONS
                                  6         42.    Plaintiff, on behalf of himself and all others similarly situated, seeks
                                  7   to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2), the
                                  8   Nationwide class is initially defined as follows:
                                  9         all legally blind individuals who have attempted to access Defendant’s
                                            website by the use of a screen reading software during the applicable
                                 10         limitations period up to and including final judgment in this action.
                                 11         43.    The California class is initially defined as follows:
                                 12
                                            all legally blind individuals in the State of California who have
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                            attempted to access Defendant’s website by the use of a screen reading
 WILSHIRE LAW FIRM, PLC




                                 14         software during the applicable limitations period up to and including
                                            final judgment in this action.
                                 15
                                 16         44.    Excluded from each of the above Classes is Defendant, including any
                                 17   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 18   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 19   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 20   excluded are the judge and the court personnel in this case and any members of their
                                 21   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 22   discovery and further investigation reveal that the Classes should be expanded or
                                 23   otherwise modified.
                                 24         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 25   and may properly be maintained as a class action against Defendant under Rules
                                 26   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 27   number and identities of other Class Members are unknown to Plaintiff at this time,
                                 28   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                                                                14
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 15 of 22



                                  1   in the Class. Based on the number of customers who have visited Defendant’s
                                  2   California terminal locations, it is estimated that the Class is composed of more than
                                  3   10,000 persons. Furthermore, even if subclasses need to be created for these
                                  4   consumers, it is estimated that each subclass would have thousands of Members.
                                  5   The Members of the Class are so numerous that joinder of all Members is
                                  6   impracticable and the disposition of their claims in a class action rather than in
                                  7   individual actions will benefit the parties and the courts.
                                  8         46.    Typicality: Plaintiff and Class Members’ claims are typical of the
                                  9   claims of the Members of the Class as all Members of the Class are similarly
                                 10   affected by Defendant’s wrongful conduct, as detailed herein.
                                 11         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                 12   the Members of the Class in that they have no interests antagonistic to those of the
                                 13   other Members of the Class. Plaintiff has retained experienced and competent
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   counsel.
                                 15         48.    Superiority: A class action is superior to other available methods for
                                 16   the fair and efficient adjudication of this controversy. Since the damages sustained
                                 17   by individual Class Members may be relatively small, the expense and burden of
                                 18   individual litigation makes it impracticable for the Members of the Class to
                                 19   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 20   adjudication of this controversy through a class action will avoid the potentially
                                 21   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 22   be no difficulty in the management of this action as a class action. If Class treatment
                                 23   of these claims were not available, Defendant would likely unfairly receive
                                 24   thousands of dollars or more in improper revenue.
                                 25         49.    Common Questions Predominate: Common questions of law and fact
                                 26   exist as to all Members of the Class and predominate over any questions solely
                                 27   affecting individual Members of the Class. Among the common questions of law
                                 28   and fact applicable to the Class are:
                                                                                15
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 16 of 22



                                  1                    i. Whether     Defendant’s    website,     https://www.aa.com/,    is
                                  2                       inaccessible to the visually-impaired who use screen reading
                                  3                       software to access internet websites;
                                  4                   ii. Whether Plaintiff and Class Members have been unable to
                                  5                       access https://www.aa.com/ through the use of screen-reading
                                  6                       software;
                                  7                  iii. Whether the deficiencies in Defendant’s website violate the
                                  8                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                  9                       seq.;
                                 10                  iv. Whether the deficiencies in Defendant’s website violate the
                                 11                       California Unruh Civil Rights Act, California Civil Code § 51
                                 12                       et seq.;
                                 13                   v. Whether, and to what extent, injunctive relief should be imposed
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                       on Defendant to make https://www.aa.com/ readily accessible
                                 15                       to and usable by visually-impaired individuals;
                                 16                  vi. Whether Plaintiff and Class Members are entitled to recover
                                 17                       statutory damages with respect to Defendant’s wrongful
                                 18                       conduct; and
                                 19                  vii. Whether further legal and/or equitable relief should be granted
                                 20                       by the Court in this action.
                                 21         50.    The class is readily definable, and prosecution of this action as a Class
                                 22   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 23   difficulty which will be encountered in the management of this litigation which
                                 24   would preclude their maintenance of this matter as a Class action.
                                 25         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 26   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 27   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 28   injunctive or equitable relief with respect to the Class as a whole.
                                                                                16
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 17 of 22



                                  1         52.    The prerequisites to maintaining a class action for injunctive relief or
                                  2   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                  3   common to the Class predominate over any questions affecting only individual
                                  4   Members; and a class action is superior to other available methods for fairly and
                                  5   efficiently adjudicating the controversy.
                                  6         53.    The prosecution of separate actions by Members of the Class would
                                  7   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                  8   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                  9   interest of all Members of the Class, although certain Class Members are not parties
                                 10   to such actions.
                                 11         54.    Defendant’s conduct is generally applicable to the Class as a whole
                                 12   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                 13   whole. As such, Defendant’s systematic policies and practices make declaratory
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   relief with respect to the Class as a whole appropriate.
                                 15                                        COUNT I
                                 16      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                 17                                 U.S.C. § 12181 ET SEQ.
                                 18         (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                 19         55.    Plaintiff alleges and incorporates herein by reference each and every
                                 20   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 21   set forth fully herein.
                                 22         56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 23   provides: “No individual shall be discriminated against on the basis of disability in
                                 24   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 25   advantages, or accommodations of any place of public accommodation by any
                                 26   person who owns, leases (or leases to), or operates a place of public
                                 27   accommodation.” 42 U.S.C. § 12182(a).
                                 28         57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                                                                  17
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 18 of 22



                                  1   discrimination also includes, among other things: “a failure to make reasonable
                                  2   modifications in policies, practices, or procedures, when such modifications are
                                  3   necessary to afford such goods, services, facilities, privileges, advantages, or
                                  4   accommodations to individuals with disabilities, unless the entity can demonstrate
                                  5   that making such modifications would fundamentally alter the nature of such goods,
                                  6   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                  7   take such steps as may be necessary to ensure that no individual with a disability is
                                  8   excluded, denied services, segregated or otherwise treated differently than other
                                  9   individuals because of the absence of auxiliary aids and services, unless the entity
                                 10   can demonstrate that taking such steps would fundamentally alter the nature of the
                                 11   good, service, facility, privilege, advantage, or accommodation being offered or
                                 12   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                 13   accommodation shall take those steps that may be necessary to ensure that no
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   individual with a disability is excluded, denied services, segregated or otherwise
                                 15   treated differently than other individuals because of the absence of auxiliary aids
                                 16   and services, unless the public accommodation can demonstrate that taking those
                                 17   steps would fundamentally alter the nature of the goods, services, facilities,
                                 18   privileges, advantages, or accommodations being offered or would result in an
                                 19   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 20   order to be effective, auxiliary aids and services must be provided in accessible
                                 21   formats, in a timely manner, and in such a way as to protect the privacy and
                                 22   independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 23         58.    Defendant’s locations are “public accommodations” within the
                                 24   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 25   revenue from the sale of its amenities and services, privileges, advantages, and
                                 26   accommodations in California through its locations, related services, privileges,
                                 27   advantages, and accommodations, and its Website, https://www.aa.com/, is a
                                 28   service, privilege, advantage, and accommodation provided by Defendant that is
                                                                               18
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 19 of 22



                                  1   inaccessible to customers who are visually-impaired like Plaintiff.                 This
                                  2   inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                  3   access to the facilities and services, privileges, advantages, and accommodations
                                  4   that Defendant made available to the non-disabled public. Defendant is violating
                                  5   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                  6   denies visually-impaired customers the services, privileges, advantages, and
                                  7   accommodations provided by https://www.aa.com/. These violations are ongoing.
                                  8         59.    Defendant’s actions constitute intentional discrimination against
                                  9   Plaintiff and Class Members on the basis of a disability in violation of the
                                 10   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                 11   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                 12   the website in this inaccessible form; and has failed to take adequate actions to
                                 13   correct these barriers even after being notified of the discrimination that such
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   barriers cause.
                                 15         60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 16   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 17                                        COUNT II
                                 18     VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 19                               CIVIL CODE § 51 ET SEQ.
                                 20                      (On Behalf of Plaintiff and the California Class)
                                 21         61.    Plaintiff alleges and incorporates herein by reference each and every
                                 22   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 23   set forth fully herein.
                                 24         62.    Defendant’s locations are “business establishments” within the
                                 25   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 26   dollars in revenue from the sale of its services in California through its locations
                                 27   and related services, and https://www.aa.com/ is a service provided by Defendant
                                 28   that is inaccessible to customers who are visually-impaired like Plaintiff and Class
                                                                                19
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 20 of 22



                                  1   Members. This inaccessibility denies visually-impaired customers full and equal
                                  2   access to Defendant’s facilities and services that Defendant makes available to the
                                  3   non-disabled public. Defendant is violating the Unruh Civil Rights Act, California
                                  4   Civil Code § 51 et seq., in that Defendant is denying visually-impaired customers
                                  5   the services provided by https://www.aa.com/. These violations are ongoing.
                                  6         63.    Defendant’s actions constitute intentional discrimination against
                                  7   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  8   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  9   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                 10   in this inaccessible form; and has failed to take adequate actions to correct these
                                 11   barriers even after being notified of the discrimination that such barriers cause.
                                 12         64.    Defendant is also violating the Unruh Civil Rights Act, California
                                 13   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 15   of the California Civil Code provides that a violation of the right of any individual
                                 16   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 17         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 18   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 19   Members are entitled to injunctive relief remedying the discrimination.
                                 20         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 21   damages pursuant to California Civil Code § 52 for each and every offense.
                                 22         67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 23   fees and costs.
                                 24         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 25   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 26   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 27   necessary to make https://www.aa.com/ readily accessible to and usable by
                                 28   visually-impaired individuals.
                                                                                20
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 21 of 22



                                  1                                 PRAYER FOR RELIEF
                                  2         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                  3   respectfully requests that the Court enter judgment in his favor and against
                                  4   Defendant as follows:
                                  5         A.     For an Order certifying the Nationwide Class and California Class as
                                  6                defined herein and appointing Plaintiffs and his Counsel to represent
                                  7                the Nationwide Class and the California Class;
                                  8         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  9                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 10                enjoining Defendant from violating the Unruh Civil Rights Act and
                                 11                ADA and requiring Defendant to take the steps necessary to make
                                 12                https://www.aa.com/ readily accessible to and usable by visually-
                                 13                impaired individuals;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         C.     An award of statutory minimum damages of $4,000 per offense per
                                 15                person pursuant to section 52(a) of the California Civil Code.
                                 16         D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
                                 17                52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 18         E.     For pre-judgment interest to the extent permitted by law;
                                 19         F.     For costs of suit; and
                                 20   G.    For such other and further relief as the Court deems just and proper.
                                 21                             DEMAND FOR JURY TRIAL
                                 22         Plaintiff, on behalf of himself and all others similarly situated, hereby
                                 23   demands a jury trial for all claims so triable.
                                 24
                                 25   Dated: July 20, 2021                              Respectfully Submitted,
                                 26
                                                                                        /s/ Thiago M. Coelho
                                 27                                                     Thiago M. Coelho
                                 28                                                     WILSHIRE LAW FIRM
                                                                                 21
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-05590-JSC Document 1 Filed 07/21/21 Page 22 of 22



                                  1                                       Attorney for Plaintiff and
                                                                          Proposed Class
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                     22
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
